Citation Nr: 1022655	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C.M.R. Mandel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1980.  There is evidence of unverified reserve service until 
February 1982.  There is also some indication that the 
Veteran may have served additional active duty starting in 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends he was exposed to acoustic trauma during 
his military service while working as an aviation structural 
mechanic.  He claims that this exposure caused chronic 
tinnitus that has bothered him since service.

The Veteran indicated on his August 2008 claim that he began 
experiencing tinnitus in August 1977.  The Veteran's Form 9 
states that he went to the sick bay in Hangar II at Moffett 
Federal Airfield complaining of ringing in his ears sometime 
in 1978.  The service treatment records in the Veteran's 
claim file do not contain any mention of complaints or 
treatment for tinnitus.  Additionally, the Veteran's DD-214 
references a reserve obligation until February 1982.  If the 
Veteran served in the reserve, there may be pertinent 
treatment records from that service.  Furthermore, an 
enlistment medical exam from July 1983 suggests this Veteran 
might have had additional active service that is not 
documented by any records in his claims file.  VA has a duty 
to assist claimants in obtaining records in the custody of a 
Federal department or agency until it is determined that such 
records do not exist or that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  On 
remand, VA should make another attempt to obtain any 
additional service treatment records, especially pertaining 
to any treatment for ringing in the ears.

A November 2008 VA examiner noted that the Veteran reported 
hearing loss and "slight" tinnitus.  The examiner also 
noted that the Veteran had been exposed to 4 years of noise 
from aircraft, metal hammering and pneumatic tools during 
service.  The Veteran told the examiner that he was also 
exposed to noise during a 12-year civilian career as a 
security officer and recreationally, from lawn equipment, 
drills and firearms.

The examiner noted that she reviewed the Veteran's claims 
file and service treatment records.  After completion of an 
audiometric examination, the examiner found no disabling 
hearing loss in the right ear and normal to moderate hearing 
loss in the left ear.  The examiner opined that the tinnitus 
was less likely than not related to the Veteran's military 
service.  Her rationale was that the Veteran's military 
audiograms showed the Veteran's hearing to be within a normal 
range, that there was no mention of tinnitus in the Veteran's 
service treatment records and that the Veteran's civilian 
occupational noise exposure could also be relevant.  However, 
the Board notes the Veteran reported hearing loss during his 
separation exam, and the VA examiner's opinion is too 
speculative to serve as probative evidence.  See Tirpak v. 
Derwinski. 2 Vet. App. 609, 611 (1992).  Therefore, following 
receipt of any additional evidence, a VA examiner should 
render an opinion indicating whether the current tinnitus is 
related to the Veteran's military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.


Accordingly, the case is REMANDED for the following action:

1.	The RO should make another attempt to 
obtain copies of the Veteran's complete 
service treatment records from the 
National Personnel Records Center 
(NPRC).  This should include confirming 
first with the Veteran whether there 
was additional active duty service 
after 1980.  If efforts to obtain such 
records are unsuccessful through the 
NPRC, the RO should request such 
records from the Department of the 
Navy, and/or any other appropriate 
depository.  VA should provide the 
NPRC, service department or other 
depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment.  
Associate all documents obtained with 
the claims file.  All efforts to obtain 
these records, and the responses 
received, must be documented in the 
claims file, and must continue until it 
is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.

2.	The RO should confirm with the Veteran 
whether the Veteran served any reserve 
duty.  If the Veteran did serve reserve 
duty, the RO should obtain copies of 
the Veteran's complete reserve 
treatment records from the appropriate 
depository.  VA should provide the 
depository with the appropriate 
information, as needed.  Associate all 
documents obtained with the claims 
file.  All efforts to obtain these 
records, and the responses received, 
must be documented in the claims file, 
and must continue until it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.

3.	After paragraphs 1 and 2 have been 
completed, the RO should schedule the 
Veteran for a VA medical examination to 
determine the nature and etiology of 
the Veteran's tinnitus.  The examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
tinnitus is related to the Veteran's 
active military service.  The claims 
file should be made available to the 
designated examiner, and the report of 
the examination should include 
discussion of the Veteran's medical 
history and assertions.  The Board 
draws the RO's attention to Training 
Letter 10-02 from March 2010 for a 
detailed description of the 
requirements for medical opinion 
requests for tinnitus.

4.	Once the above action has been 
completed, readjudicate the claim.  If 
the issue on appeal remains denied, a 
supplemental statement of the case 
should be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


